Citation Nr: 1627378	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher rating for thoracolumbar degenerative disease mild, evaluated as 10 percent disabling prior to August 6, 2013, and 40 percent disabling on and after August 6, 2013.  

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision, which in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected low back disability, and further denied service connection for the right and left shoulder disabilities.  

In his February 2010 notice of disagreement (NOD), the Veteran also disagreed with the portion of the June 2009 and August 2009 rating decisions that denied service connection for the right and left knee conditions.  These issues were included in the March 2011 statement of the case (SOC).  By a March 2011 rating action, the RO granted service connection for degenerative joint disease, s/p right knee replacement, and evaluated it as 10 percent disabling, effective December 23, 2008; 100 percent disabling, effective April 8, 2010; and 30 percent disabling, effective June 1, 2011.  The RO also granted service connection for degenerative joint disease, s/p left total knee arthroplasty, evaluating it as 10 percent disabling, effective December 23, 2008; 100 percent disabling, effective January 11, 2011; and 30 percent disabling, effective March 1, 2012.  These grants of service connection for the right and left knee disabilities constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

During the pendency of the Veteran's appeal, and specifically in the October 2015 rating action, the Veteran's disability evaluation for his service-connected degenerative disc disease of the thoracolumbar spine was increased to 40 percent, effective from August 6, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).


FINDINGS OF FACT

1.  For the period prior to August 6, 2013, the Veteran's thoracolumbar degenerative disc disease mild has not been productive of disability tantamount to flexion less than 60 degrees or a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no associated neurological abnormalities.  

2.  For the period on and after August 6, 2013, thoracolumbar degenerative disc disease mild is not productive of unfavorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the spine, or any associated neurological impairment (other than in the left lower extremity).  There are no incapacitating episodes.  

3.  Prior to the promulgation of a decision on appeal, VA received notification from the Veteran's representative in December 2015 to the effect that the Veteran no longer intended to appeal his claims seeking service connection for his bilateral shoulder disability.  


CONCLUSIONS OF LAW

1.  For the period prior to August 6, 2013, the criteria for an evaluation greater than 10 percent for mild degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  For the period on and after August 6, 2013, the criteria for a schedular rating in excess of 40 percent for mild degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5237 (2015).  

3.  The criteria for withdrawal of the appeal of the claims seeking service connection for the right and left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March and July 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA afforded the Veteran examinations of his spine in July 2009 and August 2013.  

Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and opinion, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Withdrawal-Dismissal

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).  

In the June and August 2009 rating decisions, the RO denied the Veteran's claims seeking service connection for the right and left shoulder disabilities.  The Veteran filed a notice of disagreement (NOD) with the RO's denial of these claims, and in May 2011, he perfected a timely appeal with respect to these issues.  

However, in a statement dated in December 2015, the Veteran, through his representative, expressed his desire to withdraw from appellate review his appeal for service connection for the right and left shoulder disabilities.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

A. For the period prior to August 6, 2013

A historical overview of the claim reflects that service connection was established for residuals of low back strain, effective from April 5, 1978, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, (effective before September 26, 2003).  See July 1978 rating decision.  In December 2008, the Veteran filed a claim seeking a higher rating for his service-connected lumbar spine disability.  In the December 2009 rating decision, the RO continued the 10 percent disability rating, now designated under Diagnostic Code 5237.  

The Veteran was afforded a VA examination in connection to his low back disorder in July 2009, during which time he reported that he had continued receiving periodic pain medication to treat his recurrent back pain.  According to the Veteran, he had been receiving treatment at the Fort Collins VA Outpatient clinic since 2000, and he underwent physical therapy at the Cheyenne VA Medical Center (VAMC) in 2006 for back pain.  Since then, he had continued to perform back exercises three days a week, and had been treated with 800 milligrams (mg) of Ibuprofen four to five times a day, all of which helped alleviate his back pain.  The examiner noted that the Veteran also underwent x-rays of his spine in July 2009, the results of which revealed mild to moderate degenerative changes in the spine.  

At the time of the examination, the Veteran described diffuse bilateral lumbar area pain that occurred 90 percent of the time, and was nonradiating in nature.  He also reportedly developed a tingling sensation in the right lower extremity while driving a vehicle for about 30 minutes - a sensation that was relieved with leg movement.  The Veteran stated that his low back pain increases whenever he arises from a lying down position in the morning, or when he has been in a sitting position.  The Veteran further stated that walking for fifteen to 20 minutes increases his back pain, and lifting anything heavier than 30 pounds serves to increase his back pain.  The Veteran also stated that sitting without movement for more than 30 minutes also increases his pain.  

At the time of the examination, the Veteran had worked for the same employer as a project manager for the prior 28 years.  When asked about the effect of his back on his usual occupation, the Veteran stated that he arises from his desk to move around every 30 minutes or so, and if ladder work needs to be done he has others complete that activity.  He avoids climbing the staircase whenever possible, and when he needs to go to various buildings he will ride rather than walk.  As for the effect of his back disability on his usual activities, the Veteran has others perform maintenance work around the home.  The Veteran refrains from participating in sport activities, such as football or baseball, and he does not wrestle with his children or grandkids the way he once used to.  The Veteran also avoids housework such as vacuuming or moving furniture.

Physical examination of the thoracolumbar spine showed a normal lumbar lordosis and some tenderness on palpation of the lower lumbar segments.  There was no evidence of any redness, swelling, or muscle spasm.  The Veteran was shown to have forward flexion to 80 degrees and extension to 15 degrees.  In addition, he was shown to have right and left rotation to 37 degrees, right lateral flexion to 17 degrees, and left lateral flexion to 24 degrees.  The Veteran exhibited pain at the end of each range of motion exercise, both initially and following repetitive movement.  Following repetitive motion, the Veteran's flexion was decreased to 75 degrees, and his extension was decreased to 12 degrees.  The Veteran's rotation and lateral movements remained unchanged following repetitive motion.  

According to the examiner, he could not describe additional limitations to range of motion of the spine occurring during flare-ups without speculation.  Based on his discussion with, as well as his evaluation of the Veteran, he (the VA examiner) diagnosed the Veteran with having a low back sprain, with x-ray evidence for degenerative joint disease.  

An August 2012 Disability Determination and Transmittal report reflects that the Veteran was receiving benefits from the Social Security Administration (SSA) for his back disorder.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period prior to August 6, 2013, the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected low back disability.  As noted above, the July 2009 examination report reflects that the Veteran had flexion to 80 degrees, which was reduced to 75 degrees upon repetitive movement.  Although the Veteran reported to experience ongoing back pain during his VA examination, results from his physical examination reflected that his flexion was greater than 60 degrees, and his combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Furthermore, the Veteran has not exhibited any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the July 2009 VA examiner observed that the Veteran walked with a normal station, and that physical examination of the spine revealed normal lumbar lordosis.  The examiner further noted that the spine was negative for any signs of redness, swelling or muscle spasms.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, or his VA examination.  In addition, the VA examiner did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Furthermore, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest.  Therefore, for the period prior to August 6, 2013, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of low back pain.  The Board also observes the July 2009 VA examination which indicated a reduction in the Veteran range of motion during repeated flexion and extension due to pain.  However, the Veteran's range of motion has been shown to be no worse than flexion to 75 degrees, and extension to 12 degrees during the evaluation.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation..  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  Therefore, the Board concludes that for the period prior to August 6, 2013, an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted under the formulas specific to rating spine disabilities.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the lumbosacral spine x-ray report (referenced at the July 2009 VA examination) reflected mild to moderate degenerative changes in the lumbar spine.  However, the Veteran has never been noted to display symptoms other than pain and a tingling sensation as a result of his disability--symptoms that are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5003.  

The Board recognizes the Veteran's statements attesting to his constant pain, his limited range of motion, and the medication he currently takes to alleviate his pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 10 percent for the period prior to August 6, 2013.  

With respect to any neurological complications, the Board acknowledges the Veteran's contention that after driving a vehicle for 30 minutes, he sometimes develops a tingling sensation in the right lower extremity that is relieved with leg movement.  However, physical examination of the Veteran revealed normal neurosensory functioning in both lower extremities, and the straight leg tests produced negative results.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his lumbar spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's VA treatment records was also negative for any neurological abnormalities.  Thus, for the period prior to August 6, 2013, a separate rating beyond what has already been assigned is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, for the period prior to August 6, 2013, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating, and a higher disability rating is not warranted for this period.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

B. For the period on and after August 6, 2013

At the August 2013 VA examination, the Veteran stated that since his last VA examination, his back condition had progressively worsened to the point in which he could no longer stand erect due to pain and he could not lift anything over 30 pounds.  The Veteran stated that he does his home exercises and uses a brace to stay upright when he walks at times.  The Veteran also stated that he has a "home back stretcher," and is unable to do much of anything as a result of his back.  The Veteran reported improvement with the traction, with respect to his ability to perform his activities of daily living, and with his activities.  On physical examination, the Veteran was shown to have flexion to 20 degrees, with no objective evidence of painful motion.  The Veteran was also shown to have extension to 20 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; and right and left lateral rotation to 10 degrees.  He (the Veteran) did not exhibit objective evidence of painful motion during these range of motion exercises.  The Veteran was unable to perform repetitive use testing with three repetitions due to the fact that he was in too much pain.  However, the examiner observed no real objective evidence of pain but rather the constant groaning and reporting of pain.  When asked whether the Veteran had functional loss, functional impairment and/or additional limitation of motion following repetitive use, the examiner marked that he did, and noted that the Veteran's functional loss was reflected by less movement than normal, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, adding that the Veteran reported diffuse pain in the lower back.  When asked whether the Veteran had guarding or muscle spasms of the thoracolumbar spine, the examiner marked that he did, and commented that the muscle spasms were severe enough to result in an abnormal gait, and an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.   

The examiner noted that the Veteran did not use any type of assistive device as a normal mode of locomotion.  When asked whether the Veteran exhibited any other pertinent physical findings, complications, conditions, signs or symptoms, the examiner marked that he did, and noted that the Veteran's "Waddell's sign was strongly positive in all 5 facets."  The examiner also noted that the Veteran's range of motion demonstrated during the interview and general examination varied significantly from that demonstrated during specific range of motion measurement.  According to the examiner, after comparing the x-rays and magnetic resonance imaging (MRI) reports completed then and now, it was unclear why the Veteran's range of motion was so restricted during the examination.  Results of the lumbar spine x-rays revealed mild to moderate degenerative changes in the lumbar spine, but were negative for compression fracture, spondylolisthesis or evidence of spondylolysis.  Finally, when asked whether the Veteran's pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, the examiner responded that it was not.  

During a January 2014 VA treatment visit, the Veteran reported that his low back symptoms had increased in severity.  At an April 2014 VA treatment visit, the Veteran complained of an exacerbation of multiple pains, and noted that the worst pain arose from the low back region.  After evaluating a wound MRI report, the VA treatment provider did not notice any significant stenosis but noted that the Veteran had what appeared to be an old compression fracture which may be a source of persistent discomfort.  Subsequent VA treatment records reflect that the Veteran was seen at the VA on a regular basis for physical therapy, during which time he reported to experience difficulties with straightening up.  During an October 2014 physical therapy consultation, on a scale from one to ten, the Veteran rated his pain level to be at a four when taking his current medication, and increasing to an eight.  The Veteran also stated that standing served to worsen his pain, while sitting helped alleviate it.  The Veteran stated that he is retired but stays active by working around the house and taking care of outside activities.  He denied experiencing any radiating symptoms in his back, and on physical examination, the treatment provider noted that his posture while standing showed "increased kyphosis and T4-T8" with the weight slightly shifted to the left.  According to the treatment provider, active range of motion of the spine into extension was significantly decreased to the increased kyphosis of the thoracic spine, and the Veteran did not have "a scoliotic change during stance are active motion."  It was noted that the Veteran did have hypomobility to PA pressure from T4 to T8, and tenderness to palpation on the paraspinals from T4-T10.  It was further noted that the Veteran had difficulties lying flat either on his stomach or his back.  A December 2014 VA physical therapy note reflects that the Veteran was seen at the clinic for treatment of his acute thoracic back pain.  According to the Veteran, his pain was diminishing, and he was performing any exercises he could that would be effective in reducing his pain.  After discussing with the Veteran his home exercise program and any tools available to the Veteran to help him continue making improvements, the VA treatment provider determined that the Veteran had met most of his physical therapy goals at this time.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected degenerative disc disease of the thoracolumbar spine.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, as noted above, at the August 2013 VA examination, the Veteran was shown to have flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  

In addition, the VA treatment records were clear for any evidence of ankylosis of the lumbar spine.  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixed in flexion or extension, nor has the Veteran exhibited any of the symptoms indicative of ankylosis.

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In fact, at the August 2013 VA examinations, the Veteran denied experiencing any incapacitating episodes during the past twelve month period requiring bed rest or treatment by a physician.  In addition, the August 2013 VA examiner determined that the Veteran did not have intervertebral disc syndrome of the lumbar spine and incapacitating episodes.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar degenerative disc disease is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran was unable to perform repetitive-use testing with three repetitions due to the fact that he was in too much pain.  The Board also acknowledges assertions made by the Veteran indicating that his back condition has progressively worsened to the point in which he could no longer stand upright due to the pain, and he could no longer lift anything over thirty pounds.  Although the August 2013 VA examiner noted that factors such as pain on movement and disturbance of locomotion contributed to the Veteran's functional loss, he based these findings on the Veteran's reports of pain rather than on any real objective evidence.  The examiner specifically noted that the range of motion demonstrated during the interview and examination itself varied significantly from that demonstrated during the specific range of motion exercises.  Moreover, when asked whether the pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during flare-ups of back pain, or when the joint is used repeatedly over a period of time, the Veteran responded that it was not.  In essence, the examiner determined that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability during a painful flare-up or upon repetitive motion.  As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation assigned under Diagnostic Codes 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected degenerative disc disease of the thoracolumbar spine warrants a rating in excess of 40 percent for the period on and after August 6, 2013.  Thus, this claim must be denied.  

During the neurological portion of the evaluation, the Veteran's motor strength was shown to be 5/5 during flexion of the hips, extension of the knees, plantar flexion, and dorsiflexion of the ankles, and extension of the great toes.  In addition, he did not exhibit any signs of muscle atrophy and his deep tendon reflexes were 2+ in the knees and ankles.  Results for sensation to light touch testing were shown to be normal in the upper anterior thighs, thighs, knees, lower legs, ankles, feet and toes.  In addition, the straight leg raising test produced negative results.  The examiner determined that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy, and further observed no other neurological abnormalities or findings related to the thoracolumbar spine condition.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his thoracolumbar spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's VA treatment records was also negative for any neurological abnormalities.  

Thus, a separate rating beyond what has already been assigned is not warranted for the period on and after August 6, 2013.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, for the period on and after August 6, 2013, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating, and a higher disability rating is not warranted for this period.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected lower spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his lumbar spine disability is manifested by pain, tenderness, stiffness, and limited range of motion.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, both for the period prior to, and on and after August 6, 2013.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, however, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in October 2015 rating decision, based on disabilities of his left and right knee as well as his back disability on appeal, effective from March 1, 2012.  Given the findings discussed above, his back disability was not of such severity prior to August 2013 as to render him unemployable.


ORDER

The appeal of a claim seeking service connection for the right shoulder condition, is dismissed.  

The appeal of the claim seeking service connection for the left shoulder condition, is dismissed.  

For the period prior to August 6, 2013, a disability rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.  

For the period on and after August 6, 2013, a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


